DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-15 are each objected to because of the following informalities:  The preamble of each claim should be amended to refer to the at least one computer-readable medium for proper antecedence basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 further limit the at least one transducer that are not positively recited in claim 12. Since claim 12 positively recites an article of manufacture (at least one computer-readable storage medium), and it is based on the disclosure as filed that such an article of manufacture would not comprise transducers, recitations directed to elements that are not positively recited (i.e., the transducers that perform the transmitting and receiving acts) renders claims 14 and 15 indefinite as to what scope Applicant intends to be covered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mourad et al., US 20050015009 A1 hereinafter “Mourad”, or Lenhardt US 20030199784 A1, in view of Giftakis et al., US 20100121214 A1 hereinafter “Giftakis”.
Regarding claim 1, Mourad discloses a method (Abstract - determining ICP based on parameters that can be measured using non-invasive or minimally invasive techniques are provided) comprising: transmitting to a brain of a patient, with at least one transducer, acoustic signals ([0048-0049] - one or more acoustic transducer(s) is placed in contact with or in proximity to a subject's skull; acoustic force applied to the target tissue; an acoustic force is applied by an acoustic transducer, at a predetermined frequency, to displace the brain tissue at a desired location, such as at the surface of the brain); receiving from the brain, with the at least one transducer, data acquired from the brain including information related to distribution of acoustic modes, frequency 
Lenhardt disclose a method comprising transmitting to a brain of a patient, with at least one transducer, acoustic signals ([0048]- determining the CSF pressure in a person's skull, by using acoustic and higher-frequency signals applied to the skull from the exterior of the skull); receiving from the brain, with the at least one transducer, data acquired from the brain including information related to standing waves ([0063]- Standing waves, that is, incoming waves canceling reflected waves, were measured); determining, from the acquired data, intracranial pressure of the person (para [0048], [0077]-[0078]- determining the CSF pressure in a person's skull, by using acoustic and higher-frequency signals applied to the skull from the exterior of the skull; ICP 
It would have been obvious to one of ordinary skill in the art to combine the intracranial pressure determination as taught by Mourad the standing wave measurement as taught by Lenhardt since doing so would allow the system to determine the intracranial pressure with the greater accuracy. 
Neither Mourad nor Lenhardt discloses determining, from the acquired data, a location of a seizure site within the brain of the person. 
Giftakis discloses determining, from the acquired data, a location of a seizure site within the brain of the person ([0007], [0055-0058], [0111-0116], [0183]-[0187] - seizure metric may be generated based on sensed intracranial pressures, prone position). It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have modified to Mourad or Lenhardt with the teachings of Giftakis, for the additional benefit of generating seizure metric that would be indicative of location of seizure, based on sensed intracranial pressures, to enable the user to take early preventive steps.
Regarding claim 2, Mourad in view of Giftakis discloses the method of claim 1 as discussed above, Mourad further discloses determining the intracranial pressure includes providing the acquired data to a machine learning model trained to predict the intracranial pressure ([0111- 0115], [0128-0130]), it follows that in modified Mourad, is trained to predict location of seizure based on intracranial pressure. 
Regarding claim 3, Mourad in view of Giftakis discloses the method of claim 1 as discussed above, Mourad further discloses transmitting, to an external device with a 
Regarding claim 4, Mourad in view of Giftakis discloses the method of claim 1 as discussed above, Mourad further discloses the at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data ([0216]-[0217]).
Regarding claim 5, Mourad in view of Giftakis discloses the method of claim 1 as discussed above, Mourad further discloses the at least one transducer includes a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data (para (0216]-[0217]).
Regarding claim 6, Mourad discloses a device comprising: at least one transducer that transmits to the brain of a person acoustic signals ([0048-0049] - one or more acoustic transducer(s) is placed in contact with or in proximity to a subject's skull; acoustic force applied to the target tissue; an acoustic force is applied by an acoustic transducer, at a predetermined frequency, to displace the brain tissue at a desired location, such as at the surface of the brain) and receives data acquired from the brain including information related to distribution of acoustic modes, frequency response, and/or impulse/transient response ([0052], [0055-0058], [0090-0092], [0216-0218] - acoustic data that may be used to determine ICP according to the present invention include: values for or changes in acoustic scatter, including values of and changes in the amplitude, phase and/or frequency of acoustic signals, changes in Fourier or wavelet! representations of the acoustic scatter signal associated with the displacement; 
Lenhardt discloses a device that comprise at least one transducer that transmits acoustic signals  to a brain of a patient ([0048]- determining the CSF pressure in a person's skull, by using acoustic and higher-frequency signals applied to the skull from the exterior of the skull); receiving from the brain, with the at least one transducer, data acquired from the brain including information related to standing waves ([0063]- Standing waves, that is, incoming waves canceling reflected waves, were measured); determining, from the acquired data, intracranial pressure of the person ([0048], [0077]-[0078] - determining the CSF pressure in a person's skull, by using acoustic and higher-frequency signals applied to the skull from the exterior of the skull; ICP measurement system transmits energy within the natural spectral transmission region of the head). 
Neither Mourad nor Lenhardt discloses determining, from the acquired data, a location of a seizure site within the brain of the person. However, Giftakis discloses determining, from the acquired data, a location of a seizure site within the brain of the person ([0007], [0055-0058], [0111-0116, [0183-0187] - seizure metric may be generated based on sensed intracranial pressures, prone position). It would have been 
Regarding claim 7, Mourad in view of Giftakis discloses the device of claim 6 as discussed above, Mourad further discloses the device is wearable by the person ([0218] helmet-type structure or headband).
Regarding claim 8, Mourad in view of Lenhardt discloses the device of claim 6 as discussed above, Lenhardt further discloses the device is implantable within a skull of the person ([0007]- fully implantable on the patient's head).
Regarding claim 9, Mourad in view of Giftakis discloses the device of claim 6 as discussed above, Mourad further discloses the device is portable ([0247-0253]).
Regarding claim 10, Mourad in view of Giftakis discloses the device of claim 6 as discussed above, Mourad further discloses the at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data (para [0216-0217]).
Regarding claim 11, Mourad in view of Giftakis discloses the device of claim 6 as discussed above, Mourad further the at least one transducer includes a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data ([0216]-[0217]).
Regarding claims 12-15, all limitations of the acts recited in claims 12-15 are to be found in claims 1, 4 and 5 respectively. Claims 12-15 differs with claims 1, 4 and 5 . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form for references cited but not relied upon for rejection of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793